Citation Nr: 1645102	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a back disorder.

3.  Propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 104 days during fiscal year 2007.

4.  Propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 18 days during fiscal year 2010.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1982 to March 1990, from May 1997 to February 1998, from April 2005 to January 2007, and from February 2008 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and a July 2012 determination by the RO that adjusted the Veteran's compensation to recoup payment for drill pay during fiscal years 2007 and 2010.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In October 2013, prior to certification of this case to the Board, the Veteran submitted an article regarding scoliosis.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  The Board's review of the case, however, shows that it is unnecessary to remand the case to cure the procedural deficit as the Board is reopening the Veteran's claim for entitlement to a back disorder.

The issues of entitlement to service connection for a back disorder and the propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay during fiscal year 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 1990 rating decision that denied service connection for a back condition was not appealed.

2.  Evidence received since the November 1990 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

3.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran's representative to withdraw the appeal regarding the 18 days of drill pay considered in fiscal year 2010.  


CONCLUSIONS OF LAW

1.  The November 1990 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been received to reopen the issue of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal of a substantive appeal of the issue of the propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 18 days during fiscal year 2010 have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Service Connection for a Back Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or when considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In a June 1990 rating decision, the RO denied service connection for a low back condition.  The RO noted that the Veteran was seen during service with complaints of low back pain, without a diagnosed disability; however, there was insufficient evidence of record to establish that the Veteran had permanent residuals of a low back condition.  The Veteran failed to appear for a VA examination because he did not receive timely notice of the examination.  

In a November 1990 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for a back condition.  X-rays performed in connection with a September 1990 VA examination revealed lumbar scoliosis, convexity toward the left.  The RO denied the claim because scoliosis was considered to be a congenital condition and was not shown to have been aggravated in service.  The Veteran was notified of the decision in January 1991.  The Veteran did not file a notice of disagreement within one year of the notice of the decision.  In fact, the next evidence of record from the Veteran is not until January 2007.  As such, the November 1990 rating decision became final.

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Evidence received since the November 1990 rating decision includes an article entitled "What is Scoliosis?  What causes Scoliosis?"  In pertinent part, the article provides that scoliosis can be caused by bad posture, using backpacks, and exercise.  At his Board hearing, the Veteran testified that he walked everywhere with a 100-pound rucksack during Ranger School and carried heavy rucksacks during other active duty service periods.  See August 2016 Transcript of Hearing at pp. 12-13; see also October 2013 Appeal to Board of Veterans' Appeals (VA Form 9).  The Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a back disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

II.  Recouping Military Drill Pay during Fiscal Year 2010

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a).  

On an August 2016 Statement in Support of Claim (VA Form 21-4138), the Veteran's representative withdrew the Veteran's appeal regarding the 18 days of drill pay considered in fiscal year "2110" [sic] (the Board notes that a typographical error occurred and that the date should be 2010).  As the issue on appeal before the Board has been properly withdrawn in a writing that includes the Veteran's name and claim number, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  Therefore, the Board has no jurisdiction to review the claim.  In addition, the Board has not yet issued a decision on these issues; therefore, the criteria for withdrawal are met.  38 C.F.R. § 20.204.  Accordingly, the Board finds that the issue of the propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 18 days during fiscal year 2010 is dismissed.


ORDER

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened, and the claim is granted to this extent only.

The issue of the propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 18 days during FY 2010 is dismissed.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the claims discussed below.

Service Connection for a Back Disorder

The Veteran's September 1981 entrance examination shows a normal spine, and the Veteran denied recurrent back pain on his medical history.  A January 1984 examination also shows a normal spine.  In May 1984, the Veteran reported that he had lost about an inch in height in one year.  Nothing was revealed on examination.  An x-ray was order; however, no results are of record.  The Veteran's separation examination in February 1990 shows an abnormal spine, and that the Veteran reported low back pain on and off.  Apart from low back pain, no formal diagnosis was entered.   

At a September 1990 VA examination, the Veteran reported recurrent moderate low back pain for the last four years.  He had pain once or twice a week early in the morning, which slowly resolved during the day.  X-rays showed lumbar scoliosis, convexity toward the left.  

A March 1995 medical history shows the Veteran denied recurrent back pain.

A January 1998 medical history shows the Veteran reported recurrent upper back pain.  A January 1998 orthopedic consultation shows the Veteran reported upper back pain for one month without trauma.  He described the pain to be in the left mid thoracic region with spasm, similar to what he experienced after being an infantry soldier for eight years.  The assessment was myofascial syndrome of the left mid to upper back.  

In March 1998, the Veteran sought treatment in the emergency room for pain in the upper back and shoulders.  There was no acute injury; he merely awoke with pain about a week prior.  He reported a history of back pain.  There was tenderness to palpation of the upper mid scapular region, without spasm.  There was full range of motion with minimal pain.  The assessment was "Trigger point."  

An April 2006 Post-Deployment Health Assessment for a deployment to Iraq from June 2005 to May 2006 shows the Veteran denied having back pain or developing it anytime during the deployment.  A May 2006 examination shows a normal spine.  On a May 2006 Post-Deployment Health Assessment for the deployment to Iraq from June 2005 to June 2006, the Veteran again denied having back pain or developing it anytime during the deployment.

A July 2006 record in connection with treatment for a bunion shows normal flexion and extension of the back on examination, without reports of pain.  

On a July 2006 Post-Deployment Health Assessment for the deployment to Iraq from June 2005 to May 2006, the Veteran again denied having back pain or developing it anytime during the deployment.  

At a March 2007 VA general medical examination, the Veteran reported he had about eight parachute jumps with one hard landing during his tour of active duty in 1979 [sic].  He developed pain in the upper and lower back with loss of one inch in height, which was evaluated in May 1987.  The examiner noted the January 1998 orthopedic consultation, which described myofascial pain of the mid and upper back and reported cervical and lumbar spine x-rays as negative, and the March 1998 evaluation for upper back pain.  The Veteran denied any subsequent evaluation or treatment, but reported intermittent mid and lower back pain brought on by exercise or certain twisting movements.  The diagnosis was spasm of the left rhomboides muscle.  

On an August 2007 Post-Deployment Health Reassessment for the deployment to Iraq and Kuwait from June 2005 to May 2006, the Veteran denied deployment-related concerns related to back pain.  

At a November 2010 VA examination, the examiner noted that the Veteran was a poor historian and hesitant to answer questions, and at times gave evasive/contradictory answers.  He frequently answered that he did not recall.  However, the examiner noted that it was possible the Veteran was doing the best he could in light of the fact he announced on arrival that he had the flu.  

The Veteran reported that his back problems started when he was in the infantry.  While he was deployed to Iraq, he had to wear heavy armor, had to carry an 80-pound rucksack, and was bounced around in Humvees, which caused mid thoracic back pain and spasms.  He had been diagnosed with myofascial syndrome of the left mid to upper back and degenerative joint disease, and was treated with muscle relaxants.  He reported he was some better since his separation.  The pain was located in the mid thoracic region laterally, and not over the spine.  The pain increased with lifting, getting out of the car, getting up from a chair, sitting down, and driving.  He denied treatment after his active duty a year and seven months prior.  

On examination, scoliosis was present.  The examiner noted Waddell's test was positive for vertical load, rotation, and over reaction.  He explained that a positive test implies psychogenic back pain.  The examiner continued that the Veteran did not appear to be making a sincere effort with range of motion of his spine.  It was noted that imaging was not repeated because the Veteran already had spine x-rays showing degenerative disc disease.  The diagnosis was minimal degenerative joint disease with myofascial syndrome of the lateral left side, mid to upper back, and scoliosis.  The examiner opined that there was no nexus between any current chronic conditions of the back and the back problems noted in the service.  

A January 2011 addendum medical opinion provides that there was no objective evidence of any undiagnosed chronic disability or diagnosed medically unexplained chronic disability of unknown etiology related to the Veteran's service in the Gulf War.  It was also opined that, based on the overall review and finding of a positive Waddell's test, there was no current back condition that could be diagnosed at that time.

At a July 2013 VA examination, a history of one motor vehicle accident was noted, but no details were provided.  The Veteran reported that he first had low back pain in 1990.  He reported back stiffness in the low back area and that it was hard to sleep.  The examiner noted an April 2005 Pre-Deployment Health Assessment in which the Veteran reported he was in excellent health, and an April 2006 Post-Deployment health Assessment in which the Veteran denied swollen, stiff, or painful joints; back pain, muscle aches; and numbness or tingling in the hands or feet.  He reported his general health as excellent.  

The examiner opined that the Veteran's current low back condition was at least as likely as not related to the complaints of back pain during his first period of active duty service that was diagnosed as lumbar scoliosis per September 1990 x-ray, which was a congenital disability and not service related.  The examiner noted there were no complaints of low back pain and a normal examination in September 1981 and June 1984.  In February 1990, the Veteran reported low back pain off and on.  A diagnosis of low back pain was provided, but no work up was noted.  A September 1990 examination showed scoliosis, a congenital disability, which was not service related.  Since September 1990, the Veteran was able to achieve a lengthy, meritorious career in the Army/Army Reserve with periodic Physical Fitness Tests, which include push-ups and sit ups.  This Veteran did not require a waiver for performing these requirements.  The examiner concluded that no chronicity was established.  Moreover, the lumbar spine x-ray taken at the July 2013 examination was normal.  In the medical opinion, the examiner clarified that the Veteran's scoliosis was a congenital defect caused by vertebral anomalies present at birth and was not caused by or related to military service.  The examiner explained that congenital defects are normally static conditions that are incapable of improvement or deterioration.

As shown above, there is conflicting evidence of record pertaining to the Veteran's back disorder.  Although September 1990 x-rays were reported as showing lumbar scoliosis, the September 1981 entrance examination showed a normal spine.  At the November 2010 VA examination, the diagnosis was minimal degenerative joint disease with myofascial syndrome of the lateral left side, mid to upper back, and scoliosis.  However, in the January 2011 addendum opinion, it was opined that no current back condition could be diagnosed.  In the July 2013 VA examination, the examiner opined that the Veteran's current back pain was related to his complaints of back pain during his first period of active duty service, which was diagnosed as lumbar scoliosis and was a congenital defect.  However, the examiner also noted that a lumbar spine x-ray performed in connection with the examination was normal.  As such, another VA examination is necessary to reconcile the conflicting evidence of record, provide a definitive opinion as to the Veteran's current back diagnoses, opine regarding whether the Veteran had a pre-existing back disorder that was a congenital disease or defect, and consider the article submitted by the Veteran that indicates scoliosis can be acquired from wearing backpacks and exercise.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In July 2010, the Veteran stated that he had his most recent service treatment records from his 2008 and 2009 active duty service, but he has not provided them.  On remand, the Veteran should be requested once again to provide those records and any other military (i.e., active and reserve duty) medical records in his possession.  The Veteran should also be requested to provide information regarding his reserve unit so records can be requested again.  The Board notes records were last requested from his unit in August 2010, with a response that no medical records were located with the unit.

The only pertinent x-ray report of record pertains to the September 1990 x-rays.  On remand, all reports from x-rays performed as part of VA examinations or otherwise consulted as part of an examination should be associated with the claims file.  In addition, all other relevant private and VA medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Recouping Military Drill Pay during Fiscal Year 2007

The Veteran contends that only 46 days of military drill pay should have been recouped by VA during fiscal year 2007, instead of the 104 days recouped by VA.  

In March 2012, VA sent the Veteran a "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances" (VA Form 21-8951).  The form indicated that, based on the his social security number, the Defense Manpower Data Center (DMDC) had identified him as having been a reservist or guardsman during fiscal year 2007 and having received training pay for 218 days during that period.  The form advised the Veteran that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation.  He was advised that he could elect to keep the training pay and waive his VA benefits for the days when he was paid training pay and that his future benefits would be adjusted accordingly.  He was also advised that, if he did not return the waiver, it would be assumed that he wished to waive VA compensation or pension for the number of days printed on the front of the form.  

The March 2012 letter transmitting the VA Form 21-8951 informed the Veteran that fiscal year 2007 represented the period from October 1, 2006 through September 30, 2007.  Because the Veteran was on active duty during fiscal year 2007, VA calculated that from October 1, 2006 through January 22, 2007 he had 114 days that he was on active duty.  Therefore, VA subtracted those 114 active duty days from the 218 drill days reported from the DMDC for a total of 104 drill days to be recouped.  The RO notified the Veteran that it proposed to reduce his VA disability compensation benefits to reflect his receipt of the training pay for a period of 114 [sic] days.  In July 2012, VA finalized this decision and reduced the Veteran's VA compensation benefits accordingly.  (The Board notes that the February 2015 statement of the case explains that the March 2012 and July 2012 letters contained typographical errors stating VA withheld benefits for 114 days; however, the action taken shows that 104 days was withheld.)

The Veteran appealed and indicated that he had only 46 training days in fiscal year 2007.  In April 2013, the Veteran submitted a document entitled "U.S. Army Human Resources Command Retirement Detail History."  The document shows that, for the portion of fiscal year 2007 after the Veteran's active duty period, the Veteran had 28 calendar days of duty - 19 inactive duty training days and 9 active duty days.  As reservists are afforded two points for each 8-hour inactive duty training day and one point for each active duty training day, the Veteran received a total of 46 points for retirement purposes during the relevant period based on the Army's document.

Nonetheless, the number of retirement points the Veteran earned does not address the fundamental issue of the number of training days for which he was paid.  It could be that the DMDC number of training days reflects paid days for purposes other than what are reflected on the Army document that records retirement points.  The Board has spent a considerable amount of time performing various calculations to reconcile the training days listed by the DMDC and the points listed on the Retirement Detail History, as well those on the Chronological Statement of Retirement Points (DD Form 5016) submitted by the Veteran, and it is unable to do so.  

Ultimately, it is not up to VA to reconcile the data provided by the DMDC and the Department of the Army.  Given the confusion in the record regarding how the Veteran's training days were determined, the RO should contact the DMDC (or other appropriate Federal records repository) to obtain the records that provided the basis for the determination that the Veteran was paid for 218 training days in fiscal year 2007.  The RO should also request the DJMS-RC MMPA PRINT summary for fiscal year or calendar year 2007 from the Defense Finance and Accounting Service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers, VA and non-VA, who have provided any treatment to him for a back disorder.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Contact the Veteran and request that he provide copies of all military (i.e., active and reserve duty) medical records in his possession.

3.   Contact the Veteran and request that he provide pertinent information regarding his Reserve unit so that VA can request his medical records.

4.  Request the Veteran's medical records from his Reserve Unit.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

5.  Obtain all VA treatment records that have not been associated with the Veteran's claims file, particularly to include reports of non-cervical spine x-rays performed in connection with VA examinations (excluding the September 1990 report that is presently of record) .  

6.  After the above development has been completed, schedule the Veteran for a VA examination with an orthopedic surgeon or neurosurgeon to evaluate the nature and etiology of any lower back (i.e., non-cervical) disorder during the period of the appeal (since January 2009).  The electronic claims file should be made available to and reviewed by the examiner.  This record review should be noted in the examination report.  Any indicated tests or diagnostic studies should be accomplished.    

In providing the opinions requested below, the examiner is informed that the Veteran has had four periods of active duty service from January 1982 to March 1990, from May 1997 to February 1998, from April 2005 to January 2007, and from February 2008 to April 2009.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should provide the following information and/or offer his/her opinion with supporting rationale as to the following inquiries: 

(a) Obtain a history from the Veteran regarding his prior motor vehicle accident, including when it occurred, the nature and extent of his injuries, and any treatment he received for those injuries.

(b) Of what significance is it that the Veteran reported in May 1984 that he had lost about an inch in height in one year?

(c) Identify all lower back (i.e., non-cervical) disorders for which the Veteran has been diagnosed during the period of the appeal (since January 2009).  The Board notes that the Veteran has been diagnosed as having lumbar scoliosis, myofascial syndrome of the left mid to upper back, spasm of the left rhomboides muscle, degenerative joint disease with myofascial syndrome of the lateral left side of the mid to upper back, and no back disorder.

(d) Specifically, with respect to lumbar scoliosis:

(i) Does the Veteran have a current diagnosis of lumbar scoliosis?  If not, was the diagnosis in September 1990 an error or has the lumbar scoliosis resolved?

(ii) If the Veteran has a current diagnosis of lumbar scoliosis, is it considered a congenital defect?  For purposes of answering this question, the examiner is asked to consider a congenital defect to be a condition that is static in nature, such that it is incapable of improvement or deterioration.   In this regard, the examiner should consider an article submitted by the Veteran in October 2013 entitled "What is Scoliosis?  What causes Scoliosis?"  In pertinent part, the article provides that scoliosis can be caused by bad posture, using backpacks, and exercise.  The Board notes that the Veteran has testified that he walked everywhere with a 100-pound rucksack during Ranger School, carried heavy rucksacks during other active duty service periods, and exercised consistently during service.  

(iii) If it is determined that the Veteran's lumbar scoliosis is a congenital defect, was there additional disability superimposed upon that congenital defect during any one of the Veteran's active duty service periods or lifetime?  If so, is it at least as likely as not (a 50 percent or greater probability) that the superimposed disability was related to an event or injury during one of the Veteran's active duty service periods?

(iv)  Alternatively, if the Veteran has a current diagnosis of lumbar scoliosis, is it considered a congenital disease?  In answering this question, the examiner is asked to consider a congenital disease to be a condition that is progressive in nature, such that it can worsen over time.

(v) If it is determined that the Veteran's lumbar scoliosis is a congenital disease, is it clear and unmistakable that the Veteran entered service with pre-existing lumbar scoliosis?  If YES, is it clear and unmistakable that the Veteran's pre-existing lumbar scoliosis WAS NOT aggravated beyond the natural progress of the disorder during his service?

(vi) If it is determined that the Veteran's lumbar scoliosis is a congenital disease that did not pre-exist his service or is not a congenital disease or defect, is it as likely as not (a 50 percent or greater probability) that the Veteran's lumbar scoliosis was incurred in, caused by, or etiologically related to any period of active duty service?  

(e) For each currently diagnosed back disorder other that lumbar scoliosis, is it as likely as not (a 50 percent or greater probability) that such back disorder was incurred in, caused by, or etiologically related to any period of active duty service?

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

7.  Contact the Defense Manpower Data Center (DMDC) or other appropriate Federal records repository and request a copy of the records that provided the basis for the determination that the Veteran was paid for 218 training days in fiscal year 2007.  A copy of any request(s) sent to the DMDC or other appropriate Federal records repository, and any response, to include any records obtained, should be included in the claims file.

8.  Request a copy of the DJMS-RC MMPA PRINT summary for fiscal year or calendar year 2007 from the Defense Finance and Accounting Service (DFAS).  Do not request copies of the Veteran's leave and earnings statements.  A copy of any request(s) sent to the DFAS, and any response, to include any records obtained, should be included in the claims file.

9.  Thereafter, readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


